Citation Nr: 1511460	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-20 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for a bilateral leg disorder, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.  

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for a liver disorder, including hepatitis, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.

6.   Entitlement to service connection for a skin disorder, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.  

7.  Entitlement to service connection for a bilateral hip disorder, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.  

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to May 1977.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran's service personnel records confirm he was stationed at Camp Lejeune, North Carolina, from April 1976 to March 1977.  Therefore, since the Veteran served on active duty for more than 30 consecutive days at Camp Lejeune, he is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014).  In this respect, the Board notes that although not all of the disorders claimed by the Veteran are specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 (West 2014) and 38 C.F.R. § 17.400 (2014), that does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Next, the only VA treatment records currently associated with the Veteran's claims file are dated from November 2009 to June 2010.  However, a statement received in September 2014 from the Veteran indicates he has received treatment from Philadelphia VA Medical Center since 1994 for at least some of his currently claimed disabilities.  Specifically, the Veteran stated that he was diagnosed with hepatitis in 2000 at the Philadelphia VAMC and by his primary care physician at an urgent care clinic in Coatesville, Pennsylvania.  The Veteran also indicated that he is scheduled for another hip replacement with VA in April 2015.  Finally, the Veteran claims he suffers from pseudofolliculitis barbae, for which he has received treatment from VA and are included in these missing records.  Therefore, the RO should also attempt to obtain these additional VA treatment records dating from 1994 to the present, as well as any other private treatment records identified by the Veteran, and associate them with the Veteran's record.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3); See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran's service treatment records are also silent reading any complaints, treatment or diagnoses concerning the claimed disorders other than the low back disorder, which was noted on his December 1975 entrance examination and previously discussed in the December 1977 and March 1994 prior rating decisions.  However, the Veteran's pre-existing low back disorder was the result of stab wounds and identified as affecting the muscles in his back.  According to private treatment records and x-ray findings dated from December 2012, the Veteran's current back disorder is diagnosed as multilevel degenerative changes, especially inferior at L4-5 and L5-S1, without fracture or other acute pathology.  Nevertheless, these records were still not associated with the claims file within one year of the prior final decision in 1994, thus potentially rendering the March 1994 rating decision non-final.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since service, the available VA and private treatment records dated through 2010 reflect diagnoses of essential hypertension, arthritis of the right and left shoulders, evidence of a total right hip replacement, extensive degenerative changes in the left hip, and a total right knee replacement.  These treatment records also contain reports of pain in his left knee, and left leg.  Finally, a December 2012 private treatment record also references a history of liver disease.  

Therefore, based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether he currently suffers from the claimed disorders and, if so, whether they are related to or had their onset in service, to include as due to exposure to contaminated drinking water while the Veteran was stationed at Camp Lejeune, North Carolina from .  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA or private treatment records concerning the issues on appeal dated from 1994 to the present.
 
2.  When the foregoing development is completed, schedule the Veteran for VA examinations concerning his claims.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

a) First, the examiner should identify all current musculoskeletal disorders pertaining to the Veteran's low back, bilateral legs, hips, knees, and shoulders.  For any currently identified disorders, the examiner is asked to provide an opinion as to whether it is at least as likely as not any of these disorders are related to or had their onset in service, to include whether the disorders are related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina. 

The examiner is also asked to determine the likelihood that the Veteran's pre-existing back disorder increased in severity during his military service, to include as a result of the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina.   

b) The VA examiner is also asked to determine whether the Veteran currently has a liver disease, to include hepatitis.  If this disorder is found to be present, the examiner is asked to provide an opinion as to whether it may be attributable to the Veteran's military service.  The examiner should again provide an opinion as to whether any identified liver disease is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina.  

c) The VA examiner is asked to determine whether the Veteran currently suffers from a skin disorder on his face.  For any current skin disorder, an opinion should be provided as to whether it is at least as likely as not related to or had its onset in service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's statements of having recurrent skin problems since service.  The examiner should again provide an opinion as to whether any identified skin disorder is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina.  

d) Concerning the Veteran's diagnosed hypertension, the examiner is asked to provide an opinion as to whether the hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, or within one year from separation of service.  The examiner should again provide an opinion as to whether any identified skin disorder is related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina.  

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Regarding the Veteran's claim concerning his low back disorder that was previously denied in December 1977 and March 1994 rating decisions, if the above requested development yields new and material evidence sufficient to reopen the Veteran's claim, then the RO should obtain a VA examination.  However, this is left to the RO's discretion.  

4.  Readjudicate the appeal.  If any claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

